DETAILED ACTION
This is the first Office action on the merits based on the 17/177,263 application filed on 02/17/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, as originally filed, are currently pending and considered below.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In line 3, “The device is comprised of” should be --- The device comprises ---.
In line 4, “a user, wherein each slider is comprised of” should be --- the user, wherein each slider comprises ---.
In lines 5-6, “Each slider is further comprised of” should be --- Each slider further comprises ---.
In line 6, “a user” should be --- the user ---.
In line 7, “may also be comprised of a control that allows a user” should be --- may also comprise a control that allows the user ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-5, 13-15, and 19 are objected to because of the following informalities:
In claim 2, line 2, “comprise” should be --- comprises ---.
In claim 3, line 2, “further a heel strap” should be --- further comprises a heel strap ---.
In claim 4, line 2, “comprise” should be --- comprises ---.
In claim 5, line 3, “comprise” should be --- comprises ---.
In claim 13, line 2, “comprise” should be --- comprises ---.
In claim 14, line 2, “further a heel strap” should be --- further comprises a heel strap ---.
In claim 15, line 2, “comprise” should be --- comprises ---.
In claim 19, line 2, “comprise” should be --- comprises ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 8-13, 15, 16, 18, and  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2018/0036588).
Regarding claim 1, Brown discloses a full body workout system (Figures 9-10a) comprising:
a first foot slider device (the left foot slider device; Figures 10 and 10a);
a second foot slider device (the right foot slider device; Figures 10 and 10a);
a first hand slider device (the left hand slider device; Figures 9 and 9a); and
a second hand slider device (the right hand slider device; Figures 9 and 9a).
Regarding claim 2, Brown further discloses wherein each of the first foot slider device and the second foot slider device comprise a foot pocket (the “hole or recess 17 to receive the foot of a user” and/or the foot stirrups 6, 7; paragraphs 0045-0046; Figures 3a, 5-6, 10, and 10a).
Regarding claim 4, Brown further discloses wherein each of the first hand slider device and the second hand slider device comprise a handle (the handle assembly 1; Figures 1, 2, 4a, 6a, 9, and 9a).
Regarding claim 5, Brown further discloses wherein each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device comprise a rotatable ball (the roller ball 8; Figures 1-3, 6a-7a, and 9-10a).
Regarding claim 6, Brown further discloses wherein the rotatable ball extends partially outside of a bottom surface of each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device (the roller balls 8 respectively and partially extend outside of the bottom surface of the base unit 2 of each slider device which respectively includes the ball transfer housing 9 of each slider device; Figures 1-3, 6a-7a, and 9-10a).
Regarding claim 8, Brown further discloses wherein each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device comprises an intensity control (the user adjustable brake comprising the knob 12, the variably shaped cam profile 13, the cam following arms 14, the through-bolt 15, and the threaded grooves 16; paragraph 0048; Figures 6a-7a) for controlling an amount of resistance in a movement of the rotatable ball.
Regarding claim 9, Brown further discloses wherein each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device comprises an axle (the through-bolt 15; paragraph 0048; Figures 6a-7a).
Regarding claim 10, Brown further discloses wherein each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device comprises an internal void (the internal void within the ball transfer unit 3 that contains the roller ball 8; Figures 2a, 3, and 7a) and a cap (the ball transfer unit 3; Figures 1-7a and 9-10a).
Regarding claim 11, Brown further discloses wherein each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device comprises a vertical arm (the through-bolt 15; paragraph 0048; Figures 6a-7a) and a clamp (the cam following arms 14 which are operationally clamped against the variably shaped cam profile 13; Figures 6a-7a).

Regarding claim 12, Brown discloses a body workout system (Figures 10 and 10a) comprising:
a first foot slider device (the left foot slider device; Figures 10 and 10a); and
a second foot slider device (the right foot slider device; Figures 10 and 10a).
Regarding claim 13, Brown further discloses wherein each of the first foot slider device and the second foot slider device comprise a foot pocket (the “hole or recess 17 to receive the foot of a user” and/or the foot stirrups 6, 7; paragraphs 0045-0046; Figures 3a, 5-6, 10, and 10a).
Regarding claim 15, Brown further discloses wherein each of the first foot slider device and the second foot slider device comprise a rotatable ball (the roller ball 8; Figures 1-3, 6a-7a, 10, and 10a).
Regarding claim 16, Brown further discloses wherein the rotatable ball extends partially outside of a bottom surface of each of the first foot slider device and the second foot slider device (the roller balls 8 respectively and partially extend outside of the bottom surface of the base unit 2 of each slider device which respectively includes the ball transfer housing 9 of each slider device; Figures 1-3, 6a-7a, 10, and 10a).

Regarding claim 18, Brown discloses a body workout system (Figures 9 and 9a) comprising:
a first hand slider device (the left hand slider device; Figures 9 and 9a); and
a second hand slider device (the right hand slider device; Figures 9 and 9a).
Regarding claim 19, Brown further discloses wherein each of the first hand slider device and the second hand slider device comprise a handle (the handle assembly 1; Figures 1, 2, 4a, 6a, 9, and 9a) and a rotatable ball (the roller ball 8; Figures 1-3, 6a-7a, 9, and 9a), and further wherein the rotatable ball extends partially outside of a bottom surface of each of the first hand slider device and the second hand slider device (the roller balls 8 respectively and partially extend outside of the bottom surface of the base unit 2 of each slider device which respectively includes the ball transfer housing 9 of each slider device; Figures 1-3, 6a-7a, 9, and 9a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2018/0036588) in view of Sukhovitsky (US 6,942,605).
Regarding each of claims 3 and 14, Brown discloses the invention as substantially claimed, see above, but fails to disclose: wherein each of the first foot slider device and the second foot slider device further a heel strap.
Sukhovitsky teaches an analogous body workout system (the exercise equipment 10; Figures 1 and 2) wherein each of a first foot slider device and a second foot slider device (the foot attachment 18 sliding devices for each foot; Figures 1 and 2) further a heel strap (the shoe 40 together with the corresponding straps; Figures 1 and 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the first and second foot slider devices of Brown’s invention to further include a heel strap, as taught by Sukhovitsky, in order to secure the first and second foot slider devices to the user’s feet, respectively (Sukhovitsky: “Shoe 40 connects foot attachment 18 to user 42.”; column 5, lines 7-8; Figure 1).

Claims 7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 2018/0036588) in view of Archuleta (US 2014/0182041).
Regarding claim 7, Brown discloses the invention as substantially claimed, see above, but fails to disclose: wherein each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device comprises an on/off button for controlling a movement of the rotatable ball.
Archuleta teaches an analogous slider device configured for extremities of a user (the knee pad system 200; Figure 4) wherein the slider device comprises an on/off button (the locking mechanism 240 which “can be spring-loaded and include a locking mechanism similar to that found in cabinetry or the ball point pen arts”; paragraph 0019; Figure 4) for controlling a movement of a rotatable ball (“When the locking mechanism is engaged in "lock" mode, it engages roller 120A and 120B, preventing them from rolling. This also prevents movement of the knee pad and user via the rollers.  When disengaged, or in "unlock" mode, rollers 120A and 120B are free to move and the knee pad and user can move along a surface that the rollers 120 are in contact with.”; paragraph 0019; Figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the first foot slider device, the second foot slider device, the first hand slider device and the second hand slider device of Brown’s invention to include an on/off button for controlling a movement of the rotatable ball, as taught by Archuleta, in order to “selectively facilitate and prevent movement of a user on a flat surface via movement of the rollers” (Archuleta” paragraph 0019; Figure 4).
Regarding claim 17, Brown discloses the invention as substantially claimed, see above, and further discloses an intensity control (the user adjustable brake comprising the knob 12, the variably shaped cam profile 13, the cam following arms 14, the through-bolt 15, and the threaded grooves 16; paragraph 0048; Figures 6a-7a) for controlling an amount of resistance in the movement of the rotatable ball.
However, Brown fails to disclose: wherein each of the first foot slider device and the second foot slider device comprises an on/off button for controlling a movement of the rotatable ball.
Archuleta teaches an analogous slider device configured for extremities of a user (the knee pad system 200; Figure 4) wherein the slider device comprises an on/off button (the locking mechanism 240 which “can be spring-loaded and include a locking mechanism similar to that found in cabinetry or the ball point pen arts”; paragraph 0019; Figure 4) for controlling a movement of a rotatable ball (“When the locking mechanism is engaged in "lock" mode, it engages roller 120A and 120B, preventing them from rolling. This also prevents movement of the knee pad and user via the rollers.  When disengaged, or in "unlock" mode, rollers 120A and 120B are free to move and the knee pad and user can move along a surface that the rollers 120 are in contact with.”; paragraph 0019; Figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the first and second foot slider devices of Brown’s invention to include an on/off button for controlling a movement of the rotatable ball, as taught by Archuleta, in order to “selectively facilitate and prevent movement of a user on a flat surface via movement of the rollers” (Archuleta” paragraph 0019; Figure 4).
Regarding claim 20, Brown discloses the invention as substantially claimed, see above, and further discloses an intensity control (the user adjustable brake comprising the knob 12, the variably shaped cam profile 13, the cam following arms 14, the through-bolt 15, and the threaded grooves 16; paragraph 0048; Figures 6a-7a) for controlling an amount of resistance in the movement of the rotatable ball.
However, Brown fails to disclose: wherein each of the first hand slider device and the second hand slider device comprises an on/off button for controlling a movement of the rotatable ball.
Archuleta teaches an analogous slider device configured for extremities of a user (the knee pad system 200; Figure 4) wherein the slider device comprises an on/off button (the locking mechanism 240 which “can be spring-loaded and include a locking mechanism similar to that found in cabinetry or the ball point pen arts”; paragraph 0019; Figure 4) for controlling a movement of a rotatable ball (“When the locking mechanism is engaged in "lock" mode, it engages roller 120A and 120B, preventing them from rolling. This also prevents movement of the knee pad and user via the rollers.  When disengaged, or in "unlock" mode, rollers 120A and 120B are free to move and the knee pad and user can move along a surface that the rollers 120 are in contact with.”; paragraph 0019; Figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify each of the first and second hand slider devices of Brown’s invention to include an on/off button for controlling a movement of the rotatable ball, as taught by Archuleta, in order to “selectively facilitate and prevent movement of a user on a flat surface via movement of the rollers” (Archuleta” paragraph 0019; Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784